DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following: “…is provided….”  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  “an road segment” should be corrected to --a road segment--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 10, 12, 14-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman et al. (US 2012/0072096, hereinafter Chapman).

Regarding claim 10, Chapman discloses:
An apparatus for obtaining road-condition information, comprising:
a memory storing computer program instructions (Fig. 3 Element 345); and
a processor coupled to the memory and, when executing the computer program instructions (Fig. 3 Element 335), configured to perform:
obtaining first real-time driving data transmitted by a first vehicle currently passing a target road segment (Paragraph [0011], [0012], and [0014], i.e. gathering traffic condition information for multiple roads from data generated from multiple vehicles), and

obtaining second real-time driving data transmitted by a second vehicle currently passing a topology road segment (Paragraph [0011], [0012], and [0014], i.e. gathering traffic condition information for multiple roads from data generated from multiple vehicles), and
obtaining second driving characteristic-information of the target road segment based on the second real-time driving data, the topology road segment being an adjacent road segment within a target range of the target road segment (Paragraph [0011], [0012], [0014], and [0021], i.e. volume of traffic for an indicated period of time); and
obtaining road-condition information of the target road segment using a trained road- condition prediction model and based on the first driving characteristic-information and the second driving characteristic-information (Paragraph [0011], [0012], and [0014], i.e. current traffic condition), and
outputting the road-condition information (Paragraph [0015], i.e. displaying traffic information to a user).

Regarding claim 12, Chapman discloses all of the limitations of claim 10. Additionally, Chapman discloses:
wherein: the processor is further configured to perform:
obtaining first attribute information of the target road segment and second attribute information of the topology road segment (Paragraph [0011], i.e. attribute information is historic traffic information, e.g. historical classic speed); and

obtaining the road-condition information of the target road segment using the trained road- condition prediction model and based on the first driving characteristic-information, the second driving characteristic-information, the first attribute information, and the second attribute information (Paragraph [0011], [0012], and [0014], i.e. attribute information is historic traffic information, e.g. historical classic speed).

Regarding claim 14, Chapman discloses all of the limitations of claim 10. Additionally, Chapman discloses:
wherein the processor is further configured to perform, before obtaining road-condition information of the target road segment using a trained road-condition prediction model and based on the first driving characteristic-information and the second driving characteristic-information (Figs. 2F, 2G, and 2H; Paragraphs [0021] and [0036]-[0038], i.e. trained classifier decision tree to predict traffic patterns based on current and historical information):
obtaining first historical driving characteristic-information of a third vehicle passing the target road segment during a target period and second historical driving characteristic- information of a fourth vehicle passing the topology road segment during the target period (Figs. 2F, 2G, and 2H; Paragraphs [0021] and [0036]-[0038], i.e. trained classifier decision tree to predict traffic patterns based on current and historical information);
obtaining a true road-condition probability value of the target road segment during the target period using the first historical driving characteristic-information and the second historical 
creating a road-condition prediction model, and training the road-condition prediction model using a classification algorithm and based on the first historical driving characteristic- information, the second historical driving characteristic-information, and the true road-condition probability value (Figs. 2F, 2G, and 2H; Paragraphs [0021] and [0036]-[0038], i.e. trained classifier decision tree to predict traffic patterns based on current and historical information).

Regarding claim 15, Chapman discloses all of the limitations of claim 14. Additionally, Chapman discloses:
wherein the creating a road-condition prediction model, and training the road-condition prediction model using a classification algorithm and based on the first historical driving characteristic-information, the second historical driving characteristic-information, and the true road-condition probability value comprises:
creating a road-condition prediction model, using the first historical driving characteristic- information, the second historical driving characteristic-information, and the true road-condition probability value as an input of the road-condition prediction model, and determining weight information of the road-condition prediction model using the classification algorithm (Figs. 2F, 2G, and 2H; Paragraphs [0021] and [0036]-[0038], i.e. trained classifier decision tree to predict traffic patterns based on current and historical information and time dependent weights); and
substituting the weight information into the road-condition prediction model to generate the trained road-condition prediction model (Figs. 2F, 2G, and 2H; Paragraphs [0021] and 

Regarding claim 16, Chapman discloses all of the limitations of claim 14. Additionally, Chapman discloses:
wherein the obtaining a true road-condition probability value of the target road segment during the target period using the first historical driving characteristic-information and the second historical driving characteristic-information comprises one of:
obtaining a true road-condition probability value that is input based on site surveying results of the target road segment and the topology road segment (Paragraph [0042]);
obtaining a true road-condition probability value marked based on offline driving characteristic-information and a traffic monitoring video; and
matching the first historical driving characteristic-information and the second historical driving characteristic-information with the offline driving characteristic-information to obtain a matching result, and filtering non-driving information in the matching result to generate the true road-condition probability value.

Regarding claims 1, 3, and 5-7, the claim(s) recites analogous limitations to claim(s) 10, 12, and 14-16 above, respectively, and are therefore rejected on the same premise.

Regarding claim 19, the claim(s) recites analogous limitations to claim(s) 10
above, and are therefore rejected on the same premise.
	Regarding claim 19, Chapman further discloses:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of claims 1, 10, and 19, further in view of Miyajima (EP 2402911).

Regarding claim 11, Chapman discloses the apparatus of claim 10. Chapman does not 
disclose:
	wherein the processor is further configured to perform, before obtaining first real-time driving data transmitted by a first vehicle currently passing a target road segment:
obtaining a number of vehicles passing a driving road segment within a specified duration; and
determining that the driving road segment is the target road segment when the number of vehicles is less than or equal to a vehicle threshold.
However in the same field of endeavor, Miyajima teaches a road passage charging system which charges a toll for vehicles which run a road in a predetermined segment (Abstract) and more specifically:

obtaining a number of vehicles passing a driving road segment within a specified duration (Fig. 4 Elements S22-S27; Col. 10 Paragraph [0032], i.e. determining that a specific road segment might need tolls and to notify vehicles of a traffic jam by determining in a certain period of time that a vehicle volume  for a specific road segment is above a threshold is determining a target road segment by determining that a number of vehicles over time, e.g. traffic density or volume, is below a threshold); and
determining that the driving road segment is the target road segment when the number of vehicles is less than or equal to a vehicle threshold (Fig. 4 Elements S22-S27; Col. 10 Paragraph [0032], i.e. determining that a specific road segment might need tolls and to notify vehicles of a traffic jam by determining in a certain period of time that a vehicle volume  for a specific road segment is above a threshold and an average vehicle speed is below a threshold is determining a target road segment by determining that a number of vehicles over time, e.g. traffic density or volume, is below a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Chapman to incorporate wherein the processor is further configured to perform, before obtaining first real-time driving data transmitted by a first vehicle currently passing a target road segment: obtaining a number of vehicles passing a driving road segment within a specified duration; and determining that the driving road segment is the target road segment when the number of vehicles is less than or equal to a vehicle threshold, as taught by Miyajima. Doing so would 

Regarding claims 2 and 20, the claim(s) recites analogous limitations to claim(s) 11
above, and are therefore rejected on the same premise.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of claims 3 and 12, further in view of Tamir et al. (US 2012/0089423, hereinafter Tamir).

Regarding claim 13, Chapman discloses the apparatus of claim 12. Chapman further 
discloses:
the first attribute information comprises basic attribute information and vehicle speed 
attribute information of the target road segment, and the second attribute information comprises basic attribute information of the topology road segment (Paragraph [0011], [0012] and [0014]); and
	…
	Chapman does not disclose:
…
the obtaining first attribute information of the target road segment and second attribute information of the topology road segment comprises:
sending attribute information search requests of the target road segment and the topology road segment to a road segment management server, so that the road segment management 
	receiving the first attribute information and the second attribute information that are fed back by the road segment management server.
	However in the same field of endeavor, Tamir teaches a method of evaluating the driving behavior in a vehicle (Abstract) and more specifically:
…
the obtaining first attribute information of the target road segment and second attribute information of the topology road segment comprises:
sending attribute information search requests of the target road segment and the topology road segment to a road segment management server, so that the road segment management server searches for the first attribute information of the target road segment and the second attribute information of the topology road segment (Fig. 2; Paragraph [0181], i.e. searching and receiving results for events that require warnings for different roads concerning certain geographic and weather related road attributes); and
	receiving the first attribute information and the second attribute information that are fed back by the road segment management server (Fig. 2; Paragraphs [0181], i.e. searching and receiving results for events that require warnings for different roads concerning certain geographic and weather related road attributes).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Chapman to incorporate …the obtaining first attribute information of the target road segment and second attribute information of the topology road segment comprises: sending attribute information search requests of the target road segment and the topology road segment to a road segment management server, so that the road segment management server searches for the first attribute information of the target road segment and the second attribute information of the topology road segment; and receiving the first attribute information and the second attribute information that are fed back by the road segment management server, as taught by Tamir. Doing so would warn the driver of a dangerous situation, as recognized by Tamir (Paragraph [0181]).

Regarding claim 4, the claim(s) recites analogous limitations to claim(s) 13
above, and are therefore rejected on the same premise.

Claims 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of claims 3 and 12, further in view of Kyomistu et al. (US 2014/0160295, hereinafter Kyomistu).

Regarding claim 17, Chapman discloses the apparatus of claim 10. Chapman does not 
disclose:
	wherein the obtaining road-condition information of the target road segment using a trained road-condition prediction model and based on the first driving characteristic-information and the second driving characteristic-information comprises:
	inputting the first driving characteristic-information and the second driving characteristic- information into the trained road-condition prediction model respectively to obtain a road- condition probability value corresponding to the target road segment, and

However in the same field of endeavor, Kyomistu teaches systems and methods of detection and notification of potential road conditions (Abstract) and more specifically:
wherein the obtaining road-condition information of the target road segment using a trained road-condition prediction model and based on the first driving characteristic-information and the second driving characteristic-information comprises:
	inputting the first driving characteristic-information and the second driving characteristic- information into the trained road-condition prediction model respectively to obtain a road- condition probability value corresponding to the target road segment (Paragraphs [0020], [0024]-[0025], and [0028]), and
comparing the road- condition probability value with a probability threshold to determine the road-condition information of the target road segment (Paragraphs [0020], [0024]-[0025], and [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Chapman to incorporate wherein the obtaining road-condition information of the target road segment using a trained road-condition prediction model and based on the first driving characteristic-information and the second driving characteristic-information comprises: inputting the first driving characteristic-information and the second driving characteristic- information into the trained road-condition prediction model respectively to obtain a road- condition probability value corresponding to the target road segment, and comparing the road- condition probability value with a probability threshold to determine the road-condition information of the target road segment, as taught by Kyomistu. Doing so would help avoid harm to vehicles and occupants by proving adequate notice of road hazards, as recognized by Kyomistu (Paragraph [0001]).

Regarding claim 18, the combination of Chapman and Kyomistu teaches the apparatus of claim 17. Chapman further discloses:
wherein:
the road-condition prediction model comprises a clearness prediction model and a congestion prediction model (Figs. 2F, 2G, and 2H; Paragraphs [0021] and [0036]-[0038], i.e. different congestion levels prediction model is a clearness and congestion model); and
the inputting the first driving characteristic-information and the second driving characteristic-information into the trained road-condition prediction model respectively to obtain a road-condition probability value corresponding to the target road segment, and comparing the road-condition probability value with a probability threshold to determine the road-condition information of the target road segment comprises:
inputting the first driving characteristic-information and the second driving characteristic- information into the congestion prediction model to obtain a first road-condition probability value corresponding to the congestion prediction model (Figs. 2F, 2G, and 2H; Paragraphs [0021] and [0036]-[0038], i.e. trained classifier decision tree to predict traffic patterns based on current and historical information);
inputting the first driving characteristic-information and the second driving characteristic- information into the clearness prediction model to obtain a second road-condition probability value corresponding to the clearness prediction model;

determining that the target road segment is in a clear state when the first road-condition 
probability value is less than the congestion threshold and the second road-condition probability value is greater than or equal to a clearness threshold; or
determining that the target road segment is in a slowing state when the first road-condition probability value is less than the congestion threshold and the second road-condition probability value is less than the clearness threshold.

Regarding claim 8-9, the claim(s) recites analogous limitations to claim(s) 17-18
above, respectively, and are therefore rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Durekovic et al. (US 2012/0086582) discloses a method and system for using data associated with a first vehicle and a given road segment defined for a road network and using data associated with a second vehicle and the given road segment to determine a multi-vehicle probability value that indicates a probability that the first vehicle and the second vehicle will arrive at a common position of the given road segment simultaneously (Abstract). Korzunov (US 2017/0284824) discloses a method and system for providing a predicted driving condition to an electronic device associated with a current vehicle having a current vehicle characteristic (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/2/2021